number release date id office uilc cca_2011072517330803 -------------- from -------------------- sent monday date pm to --------------------- cc subject re last_known_address it looks like i never responded to this email i’m guessing that we must have discussed this over the phone at the time but if for some reason we didn’t and you still need this the service should not rely on third party return_information to determine a last_known_address see sec_301_6212-2 change_of address information that a taxpayer provides to a third party such as a payor or another government agency is not clear and concise notification of a different address let me know if you need anything else
